     VENABLE LLP
 1   Gregory S. Berlin (SBN 316289)
     GSBerlin@venable.com
 2   Tyler G. Welti (SBN 257993)
     TGWelti@venable.com
 3   101 California Street, Suite 3800
     San Francisco, CA 94111
 4   Telephone:     415.653.3750
     Facsimile:     415.653.3755
 5
     Attorneys for Plaintiff,
 6   LARRY R. REASONER
 7

 8                                UNITED STATES DISTRICT COURT
 9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11   LARRY R. REASONER,
                                                           Case No. 3:18-cv-07674-TSH
12                                 Plaintiff,              Assigned to: Hon. Thomas S. Hixson
13                                                         [PROPOSED] ORDER GRANTING
                             v.                            PLAINTIFF LARRY R. REASONER’S
14                                                         MOTION FOR LEAVE TO FILE
                                                           SECOND AMENDED COMPLAINT
15
     CITY OF PITTSBURG POLICE                              Action Filed: December 21, 2018
16   DEPARTMENT, et al.,
17                                 Defendants.
18

19

20

21

22

23

24

25

26

27

28
                                                    1
                   [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
                                                                           Case No.: 3:18-cv-07674-TSH
 1          Based upon Plaintiff Larry R. Reasoner’s Motion for Leave to File Second Amended
 2   Complaint, and for good cause appearing,
 3    IT IS HEREBY ORDERED that Plaintiff Larry R. Reasoner is granted leave to amend. Plaintiff
     shall e-file his amended complaint as a separate docket entry. No chambers copy is required.
 4

 5   DATED: April 22, 2019.

 6

 7
                                                Magistrate Judge Thomas S. Hixson
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
                  [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
                                                                          Case No.: 3:18-cv-07674-TSH
